Citation Nr: 1605392	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-15 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the U.S. Army from November 1986 to November 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a videoconference Board hearing on a VA Form 9, received in August 2014.  A hearing was scheduled for March 4, 2015.  He later withdrew this request.  See correspondence from Veteran, received in February 2015.  

In December 2009, the Veteran appointed the American Legion National Service Organization as his representative.  In a written statement received in February 2015, however, he revoked their power of attorney (POA) and stated that he would be proceeding without representation.  Accordingly, the Veteran is currently determined not to be represented in his appeal.


FINDING OF FACT

The competent and most probative medical evidence of record establishes that the Veteran does not have a valid diagnosis of PTSD consistent with DSM criteria.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the service connection issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2010.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  Moreover, the Veteran's service personnel records, which were obtained in support of his PTSD claim.  Although these records are largely illegible, they are specifically identified as the best available copies.  In light of this, the Board finds that any further attempts to obtain legible service personnel records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The AOJ obtained a medical opinion in October 2014.  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran is seeking service connection for PTSD which he asserts is related to his military service.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred. A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen, supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

A diagnosis of PTSD must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the upon the to the recently-updated Fifth Edition, (DSM-5).  However, the Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in September 2014.

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

However, the Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

The Veteran has identified the primary event that he considers to be the precipitating cause of his psychiatric problems, specifically a sexual assault by a female soldier while stationed at Fort Lewis.  See VA Form 21-526, received in December 2009.  However, the critical element in this case is that, based on the most probative evidence, and the record as a whole, the Veteran lacks a valid diagnosis of PTSD consistent with DSM criteria. 

The record reflects that the Veteran had been seen many times after military service for psychiatric treatment beginning in March 2002.  At that time he reported numerous problems including longstanding depression and recent sporadic suicidal ideations.  Other records show he was referred for psychological assessment in April 2006.  It was noted that the Veteran had been treated extensively by the mental health clinic (MHC) and had periodic sessions with a MHC Social Work.  These records also show that health care providers expressed concern that the Veteran was a possible "opioid seeker" and that his motivation for treatment was "not good."  His mental health chart noted he reported a history of child sexual assault and a 1989 conviction for sexual relations with a minor.  His diagnostic history included multiple psychiatric diagnoses including major depression, anxiety and depression due to medical problems, dysthymia, generalized anxiety disorder, anxiety disorder NOS, paranoid schizophrenia, and major depression with anxiety features, as well as alcohol abuse, and suspected amphetamine abuse.  There was no mention of his military service as the source of his psychiatric problems and none of the treatment providers diagnosed PTSD.  See VA outpatient treatment records from the Chillicothe VAMC 2002 to 2007.

In October 2007, the Veteran was hospitalized for symptoms bizarre thoughts and delusional thinking.  It was noted that he had not worked for close to seven years and had been living with his parents since 2002.  The Veteran was very paranoid, suspicious, and guarded and had been sitting in the garage responding to the voices.  He believed his neighbors were calling the police on him because they thought he might have killed somebody as two people ran over a girl and dropped the body on the street.  He also believed that a drug ring was going on between the judge and the sheriff and that they were trying to get ten million dollars from a drug company.  Apparently they did not want to share the money with him and were planting things on him.  He believed the government was after him and the FBI was "putting stuff in his brain."  During the course of his hospital stay the Veteran did well on medications with a complete resolution of the hallucinations, but still had some delusions and paranoia.  The diagnosis at discharge was paranoid schizophrenia.  

The Board acknowledges that the Veteran has received at least one diagnosis of PTSD secondary to his report of sexual assault.  See VA psychology note from F. Peterson, M.D., dated September 28, 2010.  The Veteran's chief concern was whether he had a thought disorder (such as schizoaffective disorder or schizophrenia) or if he had PTSD.  The VA psychologist referred to previous psychological testing in May 2010, which showed the Veteran's PCLM (PTSD Check List-Military Version) score was 53 and that he met PTSD criteria B and C, but did not meet criterion D and a diagnosis of PTSD was not warranted at that time.  However psychological re-testing in July 2010, just two months later, shows a PCLM score of 58, indicating a severe PTSD, and that the criterion for B, C, and D were met suggestive of a diagnosis of PTSD.  The VA psychologist concluded that it was as likely as not that the Veteran has PTSD secondary to his experience of military sexual trauma.  He further concluded that the Veteran also suffered from schizoaffective disorder, which was the predominant disorder.  

The Veteran was afforded a VA psychiatric examination in October 2014.  The examiner reviewed the claims file, including service and post-service treatment records, as well as past psychological assessments, and summarized the findings reflected by these records.  In addition, the Veteran's descriptions of his pre-military history, his report of the in-service sexual assault, and his extensive psychiatric history and problems were discussed at length in the report.  

The Veteran completed computer-based testing that included the Minnesota Multiphasic Personality Inventory (MMPI-2) and the PCL.  The validity scales on the MMPI-2 indicated that his profile should be interpreted with some caution as there was likely some exaggeration in an attempt to claim excessive problems.  Also the scales indicated that the Veteran likely became fatigued as the test progressed and that several scales that could not be interpreted due to his elevated FB scale.  Due to the number of scales with elevations and the number of symptoms the Veteran was reporting there was not a clear resting profile in terms of diagnosis.  The Veteran also completed the PCL and obtained a total score of 60, which is above the cutoff score of 50 typically seen in people who meet criteria for PTSD.  However the psychologist noted the PCL was a face-valid measure that was easily subject to distortion.

Based on the clinical interview, psychological testing, and a thorough analysis of the PTSD diagnostic criteria, the VA psychologist concluded the Veteran does not meet the criteria for PTSD, but instead meets the criteria for schizoaffective disorder depressive type.  The psychologist specifically details how the Veteran's in-service sexual assault and symptomatology satisfies PTSD diagnostic Criterion A, and B related to exposure to a traumatic event and recurrent distressing dreams, but does not satisfy Criterion C, in the area of avoidance associated with the trauma.  

The psychologist also acknowledged the Veteran's feelings of detachment and estrangement and sleep disturbance consistent with Criterion D and E, but found these symptoms were more related to the schizoaffective disorder depressive type.  For example, the Veteran noted that the content of his dreams involved getting murdered by the police.  His paranoid thoughts also contribute to him having a difficult time falling asleep as he believes that people are after him and out to get him.  The feelings of detachment are also characteristic of people who meet criteria for psychotic disorders including schizoaffective disorder.  The psychologist further explained that, the Veteran's records indicate a history of psychosis including hallucinations, paranoid delusions, and disorganized thoughts in addition to episodes of depression.  These symptoms have much more to do with beliefs regarding persecution and paranoia by the police and other authority figures.  The Veteran is fearful and does not feel safe in the county that he resides so he spends much of his time isolated in his bedroom.  The Veteran also has a difficult time understanding social cues from others which is probably one of the reasons why he is having so many interpersonal problems.

Based on the evidence in this particular case, the Board finds that service connection for PTSD is not warranted.  The October 2014 VA opinion is both probative and persuasive as it is based upon a complete review of the claims file, and sets out the most helpful and complete discussion of the medical evidence.  The examiner offers a clear explanation for his opinion, taking into consideration the Veteran's reported stressor and specific medical history to support his conclusion.  The opinion is also highly probative because the examiner considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.  

That notwithstanding, careful consideration has also been given to the September 2010 opinion from the Veteran's VA treating psychologist.  The Board is cognizant that this psychologist, clearly evaluated the Veteran over time and thus is presumably well aware of his longstanding history of psychiatric problems.  Unfortunately, the persuasive value of the favorable opinion is weakened as there is no specific discussion of the DSM criteria.  Moreover, while the VA psychologist based the diagnosis of military-related PTSD on the results of standardized psychological testing results, he failed to address the significance, if any, of the discrepancy between the May 2010 and July 2010 test results.  He also failed to explain why he considered the July 2010 results to be more compelling with regard to a current PTSD diagnosis, which detracts from the probative value of his opinion.  

After weighing all the evidence, the Board finds the overall disability picture, and particularly, the 2014 VA opinion, fails to establish a valid diagnosis of PTSD during the appeal period. The Board finds the 2014 examiner's opinion the most probative, and the 2010 medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidence.  In summary, the Board finds that the Veteran's condition does not meet the criteria for a diagnosis of  PTSD. 

Consideration has of course been given to the Veteran's assertions that he has PTSD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing psychiatric disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran is competent to report that he has experienced certain psychiatric symptoms, the Board finds that he has not demonstrated that he has the necessary medical training to determine that his psychiatric symptoms meet the criteria for a diagnosis of PTSD for VA purposes.  That assessment is not simple in nature and in this case, requires specific testing and specialized training for a determination as to diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence of a diagnosis, lacks probative value and is not competent evidence.  Jandreau, supra & Buchanan, supra.  

The Board notes that reflected throughout the claims file are psychiatric diagnoses other than PTSD (evidence currently of record denotes the presence of schizoaffective disorder depressive type).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  However, other records in the file show a prior RO denial in April 2008, for schizoaffective disorder.  That earlier decision has since become final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2012).  So to the extent the Veteran still alleges entitlement to service connection for a psychiatric disorder other than PTSD, he first needs to submit new and material evidence to reopen his claim for this other mental illness.  38 C.F.R. § 3.156(a).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

As the preponderance of the evidence is against the claim for service connection for PTSD, the claim must be denied.



ORDER

Service connection for PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


